Title: To James Madison from Joseph Jones, 30 May 1786
From: Jones, Joseph
To: Madison, James


Dr. Sir.
Richmond 30th. May 1786.
Before the receipt of your favor by Majr. Moore I had procured from Mr. Beckley copies of the bills you wanted and you will receive them inclosed. Something is indispe[n]sably necessary to be done respecting the Courts of Justice or they will soon become grievances instead of giving relief or administering Justice. Each of them is already overcharged with business—the general Court much behind—the Court of appeals only trying one Cause in a week and the Chancery breaking up in a week after convening, owing it is said to the Lawyers being worn down with labourious attendance on the preceeding Courts and unable to prosecute the Business. The Attorney and Mr. Baker however found it convenient to set out the monday after the Court rose for Williamsburg to defend some Clients in the Court of Admiralty where I suppose the fees were more tempting than in the Chancery Court. The Attorney was indeed in bad health before the Court broke up being scarsely able to speak loud enough to be heard and was compelled for want of voice wch. a severe cold deprived him of to relinquish the business in Wmsburg. before it was finished and since his return has been very ill. He is now better [,] took the air in his Chariot yesterday, but In such a state of health as to require much caution to steer clear of danger. He has had several blisters on him and at this time can speak only in whispers. I think this attack will make him more cautious in future and not so freely venture health for the sake of money. Mr. Nicholas I am told is for district Courts on a plan different from any hitherto proposed. I am more and more disposed to concur in the business of districts upon some such plan as White and myself in conversation with you one evening concurred in and for which purpose he was to prepare an amendment to the bill before the house but I never heard further of it.
I sincerely wish you an agreeable Journey to the north when you undertake it and as sincerely wish you success in any speculation you may make on the Mohawk but confess to you, tho’ I am a stranger to the land and its conveniences, the remoteness from navigation, the long Winters and the present uncertain issue of what course the back commerce may take leave the advantages of holding Lands there doubtfull to an inhabitant of N. York, much more so to a Citizen of Virginia. However nothing can so well clear up these difficulties as a visit to the Country and obtaining the best information the present state of things will afford. One caution I will recommend and that is not to purchase land from any person withot. first examining it or having it examined by those you can rely on for true information. I take it for granted those of the Country know the value of property there as well perhaps better than others and generally speaking there are always men to be found ready to obtain what we may call bargains and that N. York have such men in it, able also to buy, I must suppose and should therefore be backward in buying what others seem not much to desire. I offer these hints with freedom not wishing to prevent your speculations there but to interpose necessary caution in whatever you may do. I shall see King George County next week & perhaps visit Alexandria before my return. We are about to look into the State of the several Naval offices and the mode of conducting the business in them, which we think and I hope will have its use. I am D Sr. yr. friend
Jos: Jones
The British Minister we hear has informed Mr. Adams in answer to his demand of the Posts that America must first pay the Debts.
